DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

   BERLIANT BUSINESS BROKERAGE, LLC d/b/a FIRST CHOICE
                   BUSINESS BROKERS,
                        Appellant,

                                     v.

                 THOMAS RYAN and SHERRY RYAN,
                          Appellees.

                               No. 4D20-370

                          [February 18, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Glenn     D.   Kelley,    Judge;   L.T.    Case    No.
502017CA002862XXXXMB and 502017CA002869XXXXMB.

  Scott W. Zappolo of Zappolo & Farwell, P.A., Palm Beach Gardens, for
appellant.

   Kenneth P. Carman of Carman, Beauchamp, Sang, Gonzales &
Philpott, P.A., Boca Raton, for appellees.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.